Citation Nr: 0806127	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  06-03 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 







INTRODUCTION

The veteran had active military service from January 1981 to 
May 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

Although the veteran perfected his appeal of the initial 
rating assigned his bilateral pes planus with plantar 
fasciitis, he withdrew his appeal as to that issue in a 
February 2007 statement.

The veteran also perfected his appeal of the noncompensable 
rating assigned his service-connected right knee disorder.  
In his January 2006 substantive appeal, he specified that he 
sought a 10 percent rating for that disability.  In a May 
2006 rating decision, the RO granted the veteran a 10 percent 
evaluation for the right knee disorder, and notified him 
later in May 2006 that this action constituted a grant of the 
benefit sought on appeal.  Neither the veteran nor his 
representative has since presented any argument as to the 
knee issue, or otherwise suggested that an evaluation in 
excess of 10 percent is being sought.  The Board consequently 
concludes that the veteran is no longer seeking appellate 
review of the proper rating assignable for the right knee 
disorder.

In response to his disagreement with an October 2006 rating 
decision denying service connection for labyrinthitis, the 
veteran was issued a responsive statement of the case in May 
2007.  Thereafter, no further communication was received from 
the veteran or his representative as to the issue of service 
connection for labyrinthitis.  The Board concludes that the 
veteran is not seeking appellate review of that issue, and 
will limit its consideration to the matter listed on the 
title page of this action.

The Board lastly notes that an August 1990 VA administrative 
decision determined that the veteran's discharge for his 
service from December 19, 1988, to May 8, 1990 is a bar to VA 
benefits pursuant to 38 C.F.R. § 3.12(d)(3).  His service 
prior to December 18, 1988, is honorable for VA purposes.  
Consequently, the only period of service currently under 
consideration by the Board for the purposes of entitlement to 
VA benefits is that occurring between January 1981 and 
December 18, 1988.  See 38 U.S.C.A. § 5303 (West 2002); 
38 C.F.R. § 3.12 (2007).  


FINDING OF FACT

The veteran's bilateral hearing loss is attributable to 
acoustic trauma experienced during his period of service 
between January 1981 and December 18, 1988.


CONCLUSION OF LAW

The veteran's bilateral hearing loss is due to a disease or 
injury that was incurred in active duty.  38 U.S.C.A. §§ 
1101, 1112, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.385 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2007), 
VA has certain duties to notify and assist the veteran in his 
appeal.  However, given the favorable actions taken 
hereinbelow, further discussion explaining how VA complied 
with those laws is unnecessary.  The Board notes in passing 
that the RO advised the veteran in March 2006 of the 
information and evidence necessary to substantiate the 
initial rating assigned and the effective date for the grant 
of service connection in the event his claim was successful.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
 
Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
incurrence of an organic disease of the nervous system, such 
as sensorineural hearing loss, during peacetime service after 
December 31, 1946, may be presumed if manifested to a 
compensable degree within one year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The service medical records show that, at his October 1980 
service entrance examination, the veteran's pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
15
LEFT
10
10
5
0
5

An audiological evaluation in March 1984 showed pure tone 
thresholds of 15 decibels or less in the 500, 1000, 2000, 
3000, and 4000 hertz ranges for both ears.  A January 1985 
audiogram demonstrated a pure tone threshold of 30 in the 
3000 hertz range in the right ear, but the results were 
described as invalid; the audiologist indicated that earplugs 
for the veteran would be issued.  The report of his April 
1988 re-enlistment examination showed pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
10
5
20
LEFT
20
15
5
10
15

Service personnel records show that the veteran served as an 
armor crewman.

The veteran attended a VA examination in March 1991.  
Although an audiogram apparently was not performed, the 
examiner found no hearing loss in the veteran.

The veteran filed his initial claim for hearing loss in 
January 2005.

On file are private and VA medical records for the period 
from July 2004 to September 2006.  The records show that when 
examined as part of an orthopedic consultation in March 2005, 
the veteran denied experiencing hearing loss.  The treatment 
records are otherwise silent for any pertinent references to 
hearing loss.

The veteran attended a VA audiological examination in July 
2005, at which time the claims file was not available for 
review.  He reported the gradual onset of hearing loss, 
beginning in 1989.  He reported exposure to tanks, engines, 
artillery and gunfire as a tank commander, and explained that 
he used hearing protection in service.  He explained that 
after his discharge, he worked as a tour bus driver and 
mechanic, where he again used hearing protection when exposed 
to loud noise.  He denied participating in loud hobbies.  
Audiological testing revealed hearing loss in both ears for 
VA purposes (namely, speech discrimination was 92 percent, 
bilaterally).  The audiologist noted that the veteran's 
hearing loss was characterized by a notch centering around 
4000 hertz, which was consistent with acoustic trauma.  She 
concluded that the veteran's hearing loss pattern was 
consistent with acoustic trauma, and noted that he reported 
significant noise exposure in service, with very limited 
postservice noise exposure.

The veteran attended VA audiological and otolaryngological 
examinations in August 2006.  While both examiners diagnosed 
sensorineural hearing loss, neither examiner addressed the 
etiology of the disorder.  The otolaryngologist did note that 
service medical records demonstrated a slight worsening of 
auditory acuity.

The veteran attended a VA audiological examination in January 
2007, which included a review of the claims file.  The 
audiologist noted that audiograms in service demonstrated 
normal hearing, except for the one declared invalid.  She 
noted that the veteran reported a gradual decrease in hearing 
over many years, and that he reported service noise exposure 
to tanks, engines, and gunfire, for which he had worn 
protection.  The veteran reported civilian noise exposure as 
a mechanic, but again reported using ear protection.  The 
examiner concluded that the veteran's hearing loss was not 
due to the claimed noise exposure in service.  She based this 
conclusion on the absence of hearing loss shown on service 
audiological examinations.

In Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993), the 
United States Court of Appeals for Veterans Claims (Court) 
held that when audiometric test results at a veteran's 
separation from service do not meet the regulatory 
requirements for establishing a disability within the meaning 
of 38 C.F.R. § 3.385 at that time, the veteran may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  Regulation 38 
C.F.R. § 3.385 operates only to establish when a hearing loss 
can be service connected.

Service personnel records show that the veteran served as an 
armor crewman.  Given that military occupational specialty 
and the January 1985 audiological examination (almost four 
years after he entered service) indicating that he would be 
prescribed hearing protection, the Board finds credible the 
veteran's assertion that he was exposed to acoustic trauma in 
service.

Service medical records document a decrease in auditory 
acuity between service entrance and the April 1988 
examination.  Although none of the valid test results 
demonstrated a hearing loss disability for VA purposes, the 
results do show a decline in the veteran's hearing, which the 
VA otolaryngologist confirmed.  The veteran contends that 
this hearing loss has persisted since service.  The Board 
notes that although he denied any hearing loss at the March 
2005 orthopedic consultation, by then he had already filed 
his claim seeking service connection for hearing loss, and in 
fact demonstrated hearing loss on VA examination shortly 
following the consultation.  The Board finds his March 2005 
statement to be of no importance in addressing his 
credibility as to experiencing hearing loss since service.

In support of the veteran's claim is the report of the July 
2005 VA examination.  The examiner for that evaluation, 
though not explicitly linking the current hearing loss to 
service, certainly implied that there was an etiological 
relationship to acoustic trauma in service.  In this regard, 
she identified only two sources of noise exposure for the 
veteran, namely service and the years after service.  She 
emphasized that the veteran was exposed to significant noise 
in service, and to very limited noise after service.  She 
then explained that the veteran's pattern of hearing loss was 
consistent with acoustic trauma.  Given her belief that it 
was the noise exposure in service, and not after service, 
which was significant in the veteran's case, along with her 
explanation that the veteran's hearing loss was consistent 
with that induced by acoustic trauma, the Board finds it 
reasonable to infer that the examiner was indicating that the 
veteran's current hearing loss originated from acoustic 
trauma in service.  Although the examiner did not review the 
claims file in connection with the evaluation, the Board has 
no reason to doubt the credibility of the history provided to 
her by the veteran.

The Board notes in this regard that the veteran reported that 
he first noticed his hearing loss "around" 1989.  As noted 
in the Introduction, his period of service between December 
19, 1988, and May 8, 1990 is a bar to VA benefits, and 
therefore compensation may not be awarded for disability 
incurred in or aggravated during that period of service.  The 
Board points out, however, that the veteran's perception of 
when he first noticed hearing loss does not necessarily 
establish the precise date of origin.  In this particular 
case, given that the acoustic trauma began during his period 
of honorable service, and as the April 1988 audiogram showed 
a decrease in auditory acuity as compared to the entrance 
audiogram, the Board will resolve reasonable doubt in the 
veteran's favor, and find that the acoustic trauma causing 
the veteran's current hearing loss occurred primarily during 
his period of honorable service, even though he may have 
first noticed his hearing loss shortly after that period of 
service ended.

Although the January 2007 VA examiner concluded that the 
veteran's hearing loss was not related to service, she 
notably based her opinion solely on the absence of 
audiological findings in service demonstrating hearing loss.  
She failed to address the veteran's own statements concerning 
the perception of hearing loss from at least 1989 to the 
present.  In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006), the U.S. Court of Appeals for the Federal Circuit 
determined that it was error for the Board to rely on a 
medical opinion which was based solely on the absence of 
contemporaneous medical evidence, and which failed to address 
whether the appellant's own statements could present 
sufficient evidence of etiology.  Buchanan, 451 F.3d at 1336.  
Moreover, and as already noted, the Court in Hensley 
specifically held that the failure of audiometric test 
results in service to demonstrate the current regulatory 
requirements for establishing a disability within the meaning 
of 38 C.F.R. § 3.385 is not fatal to establishing service 
connection.

In short, given the July 2005 examiner's implication that the 
veteran's hearing loss resulted from acoustic trauma 
originating at some point in service, as well as the 
deficiencies in the January 2007 opinion against the claim, 
the Board finds the evidentiary record serves to establish 
that it is at least as likely as not that the veteran's 
current hearing loss originated during the period of service 
ending on December 18, 1988.  

Accordingly, by extending the benefit of the doubt to the 
veteran, service connection for bilateral hearing loss is 
warranted.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


